[pic]
|TENTH COURT OF APPEALS                                                                  |
|                    |                                             |                     |
|Chief Justice       |McLennan County Courthouse                   |                     |
|Tom Gray            |501 Washington Avenue, Rm 415                |                     |
|                    |Waco, Texas 76701-1373                       |Clerk                |
|Justice             |Phone: (254) 757-5200              Fax: (254)|Sharri Roessler      |
|Rex D. Davis        |757-2822                                     |                     |
|Al Scoggins         |                                             |                     |

                               August 13, 2015




             In accordance with the enclosed Memorandum  Opinion,  below  is
        the judgment in the numbered cause set out herein to be  entered  in
        the Minutes of this Court as of the 13th day of August, 2015.


        10-13-00426-CV  MICHAEL  E.  STEELE  v.  RAYELLEN  JARRELL  MILBURN,
                         INDIVIDUALLY AND AS  INDEPENDENT  EXECUTOR  OF  THE
                         ESTATE OF MARY KING STEELE, DECEASED  -  ON  APPEAL
                         FROM THE COUNTY COURT AT LAW NO. 2 OF BRAZOS COUNTY
                         - TRIAL COURT  NO.  13,590-PC-CV1  –  REVERSED  AND
                         REMANDED - Memorandum Opinion by Justice Davis:


             “This cause came on to be heard on the transcript of the record
        of the Court below, and the same being considered, because it is the
        opinion of this Court that there was error in the  judgment,  it  is
        ordered, adjudged and decreed by the  Court  that  the  judgment  be
        reversed and the cause remanded in accordance with  the  opinion  of
        this  Court  and  that  this  decision  be   certified   below   for
        observance.”